Citation Nr: 1822418	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-02 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating prior to February 9, 2016 and in excess of 10 percent thereafter, for pre-patellar bursitis and Osgood-Schlatter's disease of the left knee.

Entitlement to an initial compensable rating prior to February 9, 2016 and in excess of 10 percent thereafter, for pre-patellar bursitis and Osgood-Schlatter's disease of the right knee.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1967 to July 1970.  His awards include the Combat Infantryman Badge.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned at a Board hearing in September 2015.  A transcript of the hearing has been reviewed and associated with the claims file.  

This appeal was before the Board in November 2015 and December 2016, at which times it was remanded for further evidentiary development.  


FINDINGS OF FACT

1.  The weight of the competent and probative evidence is against a finding that the Veteran's left and right knee disabilities manifested with painful motion of the knees with limitation less than that required for compensable ratings, or with flexion limited to 45 degrees or less, or extension limited to 10 degrees or less prior to February 9, 2016.

2.  The weight of the competent and probative evidence is against a finding that the Veteran's left and right knee disabilities have been manifested by flexion limited to 30 degrees or less, or extension limited to 15 degrees or less as of February 9, 2016.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for pre-patellar bursitis and Osgood-Schlatter's disease of the left and right knees prior to February 9, 2016, have not been met.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, DC 5260-5019.  

2.  The criteria for entitlement to a rating in excess of 10 percent for pre-patellar bursitis and Osgood-Schlatter's disease of the left and right knees as of February 9, 2016, have not been met.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, DC 5260-5019.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to provide claimants with notice and assistance in substantiating a claim.  No further notice is required regarding the downstream issue of a higher initial rating for the right and left knee disabilities as it stems from the grant of service connection, and no prejudice has been alleged.

Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  The Veteran was afforded VA examinations in December 2012, February 2016, and January 2017.

Given the above, the Board will proceed to the merits of the appeal.

Legal Criteria

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Id. at 126-27; Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3; see Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Rating Criteria

The Veteran contends that his bilateral knee disabilities are more severe than the ratings assigned by the RO.

The Veteran's bilateral knee disabilities are currently evaluated at 10 percent under Diagnostic Code 5260-5019, limitation of flexion of the leg and bursitis, effective February 9, 2016.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27.  They were previously rated as noncompensable under Diagnostic Code 5257, effective November 11, 2012.  38 C.F.R. § 4.71a. Diagnostic Code 5019 instructs the rater to evaluate the disability based upon limitation of motion of the affected part as degenerative arthritis under Diagnostic Code 5003.  Id.

Pursuant to Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of 2 or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of 2 or more major joints or 2 or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  For the purpose of rating disability from arthritis, the knee joint is considered a major joint.  38 C.F.R. § 4.45.  

Standard motion of a knee joint is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of leg motion is governed by Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 concerns limitation of leg flexion. 

Under Diagnostic Code 5260, a noncompensable evaluation is assigned when flexion is limited to 60 degrees.  A 10 percent evaluation is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, DC 5260.

Diagnostic Code 5261 pertains to limitation of leg extension.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees.  A 30 percent rating is warranted where extension is limited to 20 degrees.  38 C.F.R. § 4.71a, DC 5261.

Under Diagnostic Code 5257, a 10 percent rating is warranted for mild impairment, 20 percent rating is warranted for moderate impairment, and a maximum, 30 percent rating is warranted for severe impairment from recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.

Under Diagnostic Code 5258, a 20 percent rating is warranted where there is evidence of dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the knee joint.  38 C.F.R. § 4.71a, DC 5258.

Under Diagnostic code 5259, symptomatic removal of semilunar cartilage in the knee warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5259.

Under Diagnostic Code 5262, 20, 30, and 40 percent ratings are warranted for malunion of the tibia and fibula with moderate knee or ankle disability, marked knee or ankle disability, and nonunion of the tibia and fibula.  38 C.F.R. § 4.71a, DC 5262.  Finally, ratings from 30 to 60 are available for ankylosis of the knee joint.  38 C.F.R. § 4.71a, DC 5256.

Diagnostic Code 5263 assigns a single 10 percent rating for genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated).  38 C.F.R. § 4.71a, DC 5263.

As the Veteran has never been diagnosed with ankylosis of either knee, nonunion or malunion of the tibia and fibula, genu recurvatum, dislocated semilunar cartilage, or symptomatic removal of the semilunar cartilage, there is no basis for application of Diagnostic Codes 5256, 5262, 5263, or 5258.  Although he was initially rated under Diagnostic Code 5257, he has never been found to have recurrent subluxation or lateral instability.
 
A claimant who has both limitation of flexion and limitation of extension of the same leg may be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  However, separate ratings require separate compensable symptomatology.  VAOPGCPREC 9-2004 (2004), 69 Fed. Reg. 59,990 (2004).

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, separate ratings require separate compensable symptomatology.  VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997).

When an evaluation of a disability is based on limitation of motion and/or arthritis, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In that regard, the functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Further, pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Moreover, painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59.

When considering pain as a factor, it is important to note that while pain may cause a functional loss, pain itself does not constitute a functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  Particularly, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," resulting in functional impairment that more nearly approximates the criteria for the next highest rating.  Id.  See 38 C.F.R. § 4.40.

Prior to February 9, 2016

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that the Veteran is not entitled to a compensable disability rating for pre-patellar bursitis and Osgood-Schlatter's disease of the left and right knee prior to February 9, 2016.

The Veteran was afforded a VA examination in December 2012.  He reported daily flare-ups of swelling over tibial tuberosity depending on his activity or when his gout attacked.  Although, he reported that the flare-ups did not limit him when compared to when he did not have a flare-up.  Upon examination, the Veteran achieved flexion to 140 degrees bilaterally, and achieved extension to 0 degrees bilaterally.  There was no additional limitation of motion following three repetitions of motion.  There was no objective evidence of painful motion.  Joint function (bilaterally) was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Factors contributing to his disability were due to swelling and deformity in both knees.  Muscle strength was normal bilaterally.  He did not have tenderness or pain to palpitation.  The anterior, posterior cruciate, medial and lateral ligaments stability tests of the bilateral knees were within normal limits.  There was also no history of recurrent patellar subluxation/dislocation.  He had no meniscal conditions.  There was no use of assistive devices.  He was diagnosed with bilateral pre-patellar bursitis and bilateral Osgood-Schlatter's disease.12/18/2012 C&P Examination.

In a March 2014 statement, the Veteran reported pain and weakness in his knees.  He had not previously voiced complaints because the peripheral neuropathy of his feet was a bigger concern.  He was uncertain about any limited motion that he may have as he was not concerned with having it checked.  3/25/2014 VA 21-4138 Statement in Support of Claim.

Clinical records during the period in question reflect complaints of left knee pain in January 2010 but do not otherwise contain findings relevant to the schedular criteria for knee disabilities.

The Board finds that entitlement to a compensable rating for limitation of flexion or extension prior to February 9, 2016 is not shown. The December 2012 examination shows that he reached complete flexion and extension, even after repetitive motion.  There was also no objective evidence of pain on motion.  Finally, while the Veteran reported flare-ups, he was not limited by them. There is no objective evidence for a compensable rating prior to February 9, 2016.

As of February 9, 2016

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for pre-patellar bursitis and Osgood-Schlatter's disease of the left and right knee as of February 9, 2016.

At his hearing in September 2015, the Veteran indicated that his bilateral knee disabilities had worsened.  He reported knee pain with walking, bending, squatting, and stooping.  He also said that he his right knee gave out sometimes.  9/22/2015 Hearing Testimony, at 3-4.

In February 2016, the Veteran underwent another VA examination.  He reported that his knee started hurting badly two years prior.  He had difficulty sitting, standing, bending, and prolonged weight bearing increased pain.  He also indicated that he had daily flare-ups after prolonged sitting or standing.  Upon examination, the Veteran achieved flexion to 115 degrees bilaterally, and achieved extension to 0 degrees bilaterally.  There was no objective evidence of painful motion.  Localized tenderness and crepitus was noted.  There was no additional limitation of motion following three repetitions of motion with respect to the right knee.  After three repetitions of motion on the left knee, his flexion was limited to 90 degrees and extension at 0 degrees.  Muscle strength was normal bilaterally and there was no atrophy or ankylosis.  The anterior, posterior cruciate, medial and lateral ligaments stability tests of the bilateral knees were within normal limits.  There were no meniscal conditions or shin splints.  He did not require assistive devices.  He was noted to be diagnosed with bursitis in November 2012.  2/9/2016 C&P Examination.

At his January 2017 VA examination, the Veteran reported that he had bilateral knee pain since service.  He did not report flare-ups, but indicated that he was restricted to lifting less than twenty pounds, walking one mile, and standing up to fifteen minutes.  Upon examination, the Veteran achieved flexion to 140 degrees bilaterally, and achieved extension to 0 degrees bilaterally.  There was objective evidence of painful motion in both flexion and extension.  There was no additional limitation of motion following three repetitions of motion bilaterally, but pain did limit functional ability with repeated use over time.  He had increased pain after repetitive use, but no loss of range of motion.  Additional factors contributing to his disability were disturbance of locomotion, and interference with sitting and standing.  There was no pain at rest and the passive range of motion equaled the active range of motion.  The passive motion was painful.  Muscle strength was normal bilaterally and there was no atrophy or ankylosis.  The anterior, posterior cruciate, medial and lateral ligaments stability tests of the bilateral knees were within normal limits.  There were no meniscal conditions or shin splints.  He occasionally used a cane.  The examiner found that the Veteran had degenerative joint disease (DJD).  It was explained that neither pre-patellar bursitis nor Osgood-Schlatter's disease progresses to DJD.  Therefore, the diagnosis was unrelated to the established diagnoses.  1/31/2017 C&P Examination.

Clinical records during the period in question reference the Veteran's unrelated DJD and do not contain findings pertinent for evaluating the disability on appeal.
Based on the evidence, the Veteran had pain and functional limitation but actual range of motion beyond that required for compensable ratings under Diagnostic Codes 5260 and 5261.  See 38 C.F.R. § 4.71a.  While he reported pain, flare-ups, and limitations on prolonged walking, bending, and squatting, his flexion was consistently measured to 90 degrees or more and his extension to full extension.  See Mitchell, 25 Vet. App. at 37.  Moreover, because the Veteran's left and right knee disability did not satisfy the requirements for a compensable rating for limitation of motion, he was assigned the 10 percent rating for painful motion under Diagnostic Code 5260-5019, pursuant to 38 C.F.R. § 4.59.  This rating contemplates his symptoms such as pain, weakness, and functional impairment.  See DeLuca, 8 Vet. App. at 202.  A rating in excess of 10 percent for limited motion is not appropriate.  See 38 C.F.R. § 4.71a.

All possibly applicable diagnostic codes have been considered in compliance with Schafrath, 1 Vet. App. at 593, but the Veteran could not receive a higher and/or additional evaluation for his right and left knee disabilities based on the evidence.  See 38 C.F.R. § 4.71a.  

ORDER

An initial compensable rating prior to February 9, 2016 for pre-patellar bursitis and Osgood-Schlatter's disease of the bilateral knees is denied.

A rating in excess of 10 percent for pre-patellar bursitis and Osgood-Schlatter's disease of the bilateral knees as of February 9, 2016, is denied.


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


